Case 4:19-cv-00989-RDM Document 14 Filed 08/10/20 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JUAN ROBERTO RINCON-RINCON, ~ :
: CIVIL ACTION NO. 4:19-cv-989
Petitioner, : (JUDGE MARIANI)
: (Magistrate Judge Arbuckle)
V. ;
E. BRADLEY, Warden,
Respondent,
ORDER
AND NOW, THIS JO DAY OF AUGUST 2020, upon review of Magistrate
Judge Arbuckle’s Report and Recommendation (“R&R) (Doc. 13) for clear error or manifest
injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 13) is ADOPTED for the reasons set forth therein;
2. Petitioner Juan Roberto Rincon-Rincon’s Petition for Writ of Habeas Corpus (Doc. 1)

is DISMISSED for lack of jurisdiction;

3. The Clerk of Court is directed to CLOSE this case.

 
    

Mh La ter

 

Robert D. Mariani
United States District Judge
